     2:17-cr-00301-RMG       Date Filed 06/14/19       Entry Number 113    Page 1 of 6




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

 UNITED         STATES         OF )             Criminal Number: 2:17-301
 AMERICA                          )
                                  )
                                  )                    SENTENCING MEMORANDUM
           -versus-               )
                                  )
 RASHAUN JUDGE                    )



       This Court is well-apprised of the complex procedural and legal course this case

has taken since its inception in April of 2017, and the Government’s sentencing

memorandum summarizes that history accurately. While this case has been long on

frustration for both sides, an understanding of several pivotal moments in Rashaun

Judge’s life and in the life of this case provide context to his decision-making throughout

this case, as well as his prospects for success whenever this Court deems his term of

incarceration should end. When viewed with this context, Judge should be seen not as an

inveterate recidivist but as a man whose justifiable lack of faith in institutions led him to

take extraordinary measures to hold those institutions to the same account the

Government now seeks to hold him.

       As his PSR reflects, Judge was 17 when he was first arrested in possession of a small

amount of drugs and a gun, after refusing to stop for blue lights; he was arrested under

similar circumstances the next year. Ultimately, he served an active YOA sentence for

these two offenses. His next criminal arrest was more than three years after his release

from that sentence. In 2007, after having served his YOA sentence and being successfully

discharged from parole, Judge was getting his life back on track. With the help of his


                                         Page 1 of 6
    2:17-cr-00301-RMG       Date Filed 06/14/19       Entry Number 113   Page 2 of 6




mother, he was accepted to community college in Virginia Beach, Virginia, with the goal

of being certified as an auto mechanic. He and several roommates shared an apartment;

while he and another roommate were home on summer break, another roommate stole

numerous items (video games, shoes, and such) from their rooms. Upon return to school,

Judge and his roommate asked their other roommate to return their things. When he

would not, Judge’s roommate went to the location where their belongings were believed

to be and retrieved them. He and Judge were both charged with felony burglary. Although

he maintained his innocence, when presented with the choice of going to trial and facing

fifteen years’ incarceration or accepting a plea to disorderly conduct, Judge accepted the

plea. While he was given probation, Judge felt railroaded and taken advantage of. He

never fully recovered from the experience and upon return to South Carolina fell back into

low-level drug distribution, which resulted in his federal prosecution in 2007.

      Throughout his life, Rashaun Judge’s mother has been a constant source of

support. She has also been a constant example of hard work and fortitude. For more than

thirty years, she was employed by the Piggly Wiggly Carolina Company as a computer

operator. This Court is well-aware of the fate that befell PWCC’s employees as the value

of the ESOP shares plummeted between 2005 to 2015, leading to the federal class action

case filed in 2016 and overseen by this Court. In essence, in 2015 and 2016, it became

clear that the hard work that Gwendolyn Judge had put in throughout her adult life would

not be rewarded with a comfortable retirement but, instead, continued days and hours of

backbreaking work as a housekeeper at the North Charleston Performing Arts Center.

Again, and in a devastating way, Rashaun observed the system taking advantage of

people. Ultimately, after more than thirty-five years of employment, Gwendolyn was




                                        Page 2 of 6
     2:17-cr-00301-RMG       Date Filed 06/14/19       Entry Number 113    Page 3 of 6




recently notified that her portion of the Piggly Wiggly settlement will be about $2500, an

amount she is yet to receive.

       In an effort to shore up both of their futures, Gwendolyn and Rashaun decided in

early 2017 to pool their resources and invest in Rashaun’s dream of owning a garage for

repair and body work.1 As is detailed in Exhibit A (Business Documents), they set about

to do things the right way—registering with the secretary of state, establishing an

Employer Identification Number with the IRS, leasing equipment and a facility—to make

use of Rashaun’s training and skill and make a better life for them and for Rashaun’s

children. The lease was signed on March 1, 2017. Gwendolyn contributed by buying an

expensive wheel balancing machine, lift, and tire changer, and the business got underway

right away, hiring employees and marketing their services.

       On April 27, 2017, Judge turned himself in on the charges that bring him before

this court. He had been contacted the day before by Sherry Hamlin of ATF and made

aware of the federal warrant for his arrest, based on an encounter with North Charleston

police in July of 2016. She asked him to turn himself in, which he did without delay; she

had represented to him that if he did so, she would ask the judge not to detain him pretrial.

Later that day, an initial appearance was held before Magistrate Judge Baker, and the

Government moved for detention. At a hearing on that motion before Magistrate Judge

Marchant on May 1, 2017, the Agent Hamlin acknowledged to the court that she had made

the representation about detention to Judge and that he had acted quickly to turn himself

in, but the Court held him detained, nonetheless. Rashaun appealed that decision in June

of 2017 and was again ordered detained.


1
  Since 2015, Judge had owned a lawn care business (See Exhibit A at 19-24) but wanted the
stability and income potential of a brick-and-mortar business.


                                         Page 3 of 6
         2:17-cr-00301-RMG      Date Filed 06/14/19      Entry Number 113       Page 4 of 6




          Gwendolyn tried to keep the business going for as long as she could, but with

Rashaun unable to carry out day-to-day oversight, she laid off the staff and negotiated an

early end to the lease, though she was unable to recoup the investment in the hydraulic

lift.2

          As the Court is aware from its previous review of the transcript of the plea hearing,

Judge had numerous reservations about his plea, centered on two key issues with the

conduct of the North Charleston police on that night. First, Judge was concerned that the

police had exceeded the scope of their right to enter the vacant lot where he was parked,

when the owner of the lot expressed to them that there was no problem. The undersigned

shared that view but was constrained by other Fourth Circuit precedent to counsel Judge

that his subsequent decision to flee the encounter would act as a cure to any such violation

and make the search of the vehicle fair game. His second key area of concern was a factual

misstatement on the face of the arrest warrant in the state case from which this case was

adopted. While the undersigned agrees that the warrant is inaccurate, because it did not

act as a search warrant, again the circumstances required counsel that such an error

would not result in dismissal of the case but merely impeachment evidence that would

likely be overborne by the video evidence in the case.

          Not one of these experiences justifies Judge’s admitted continued involvement in

2016 with drug distribution. And while, the Government is correct in stating that Judge

has not accepted responsibility for the facts as alleged in the indictment, at no time during

the lengthy litigation of the validity of the guilty plea has Judge disclaimed that he was, in


2
  The undersigned contacted Judge’s shop’s landlord, Grady Elam, on June 12, 2019, who reported
that Judge was a “great tenant,” a “nice, likeable guy,” who “kept the place spotless.” Offering to
serve as a reference if and when Judge has another opportunity to lease space for his business,
Elam offered, “I wish I had more tenants like him.”


                                           Page 4 of 6
     2:17-cr-00301-RMG        Date Filed 06/14/19       Entry Number 113      Page 5 of 6




fact, involved in illicit drug distribution around the time of the indictment. But what each

of these snapshots shows is an instance from which Judge has, understandably, concluded

that “the system” of rules and power protects and excuses some and provides no

protection or recourse to others. It is against this backdrop that Judge’s considerable

efforts at pro se litigation should be viewed, rather than, as the Government has argued,

as evidence of his incorrigibility and need for lengthy incarceration.3

       Since his incarceration in April of 2017, opportunities for self-advancement have

been few, though Rashaun was able to take and complete the Turning Leaf inmate

program before it was discontinued. (Exhibit B – Certificate of Completion) He will be

eligible for participation in their post-incarceration program upon completion of his

sentence.

       Although the circumstances of his arrest and the information provided to the

Government throughout his proffers confirms that he had not completely left that life

behind in 2016, he was making strong moves in the right direction, with the support of

his mother. Notwithstanding that drugs and guns are often a toxic combination and one

the Congress has sought to punish severely, neither the circumstances for which he is

being prosecuted nor any other example from his past show any tendency toward gun

violence. In fashioning a just sentence, this Court should weigh heavily the documented

steps Judge was taking in advance of his arrest in 2017 to refashion his life toward a

sustainable lawful occupation and impose sentence no greater than necessary to balance

punishment and incapacitation with rehabilitation.



3
 As the Dr. Dawn Graney of the Bureau of Prisons noted in her evaluation that was previously
provided to the Court, Rashaun Judge’s attitude represents cynicism about the criminal justice
system that is common among people who have had significant interactions with it.


                                          Page 5 of 6
    2:17-cr-00301-RMG        Date Filed 06/14/19     Entry Number 113    Page 6 of 6




                                                     Respectfully submitted,

                                                     BLAZER LAW FIRM
                                                     1037 Chuck Dawley Blvd D100
                                                     Mount Pleasant, SC 29464
                                                     Telephone: (843) 732-4441

                                            By:      /s/ Cameron Jane Blazer
                                                     Cameron Jane Blazer
                                                     Federal ID Number: 10131

                                                     Attorney for Defendant

Charleston, South Carolina
June 14, 2019




                                       Page 6 of 6
